Title: From George Washington to William Tudor, 18 August 1788
From: Washington, George
To: Tudor, William



Sir,
Mount Vernon Augt 18th 1788.

I have just received your friendly letter of the 26th of July, together with the History of the Insurrections in Massachusetts; and cannot delay to return you my thanks for these tokens of your regard.
Though I have not yet had time to look through the book, from the interesting nature of the subject, and the judicious manner in which it seems to be handled, I anticipate considerable amusement and information. The apology for the publication at the present time is well conceived, and forms a just discrimination between the circumstances of our own and some other Countries.
The troubles in your State, may, as you justly observe, have operated in proving to the comprehension of many minds the necessity of a more efficient government. A Multiplicity of circumstances, scarcely yet investigated, appears to have co-operated

in bringing about the great, and I trust, the happy revolution, that is on the eve of being accomplished. It will not be uncommon that these things, which were considered at the moment as real ills, should have been no inconsiderable causes in producing positive and permanent national felicity. For it is thus that Providence works in the mysterious course of events “from seeming evil still educing good.”
I was happy to hear from several respectable quarters that liberal policy & fœderal sentiments had been rapidly encreasing in Massachusetts for sometime past: it gives me an additional pleasure to find that labour is becoming more productive & commerce more flourishing among the Citizens.
If I have formerly approved myself inclined to subserve the public interest by fostering youthful merit—I shall now claim to be credited, when I assert that my cordial desires for the happiness of the Republic & the prosperity of its friends are by no means diminished: and particularly when I add that with great esteem—I am—Sir Yr Most Obedt and Most Hble Servant

Go: Washington

